LANDAU, P. J.
Plaintiff petitions for reconsideration of our opinion, Great West Construction Co. v. Martin Corp., 170 Or App 616, 13 P3d 1016 (2000), in which we reversed judgment of the trial court and remanded the case for entry of judgment in favor of plaintiff on its breach of contract claim. Plaintiff seeks clarification of the effect of our opinion on unresolved equitable claims against other defendants. Plaintiff points out that, in its briefing on appeal, it did ask this court to reverse on the contract claim and to remand for further proceedings on the equitable claims that essentially had been rendered moot by the trial court’s disposition of the contract claim. Plaintiff is correct.
Reconsideration allowed and disposition withdrawn; reversed and remanded for entry of judgment in favor of plaintiff in the amount of $58,775.66 and for further proceedings on remaining equitable claims.